         Case 1:12-cv-05103-LGS Document 91 Filed 02/20/19 Page 1 of 2




J. STEPHEN SIMMS
PRINCIPAL
JSSIMMS@SIMMSSHOWERS.COM
443.290.8704


                                                     February 20, 2019

BY CM/ECF

Hon. Lorna G. Schofield
United States District Judge
United States District Court
 for the Southern District of New York
500 Pearl Street
New York, New York 10007-1312

               Re:      United States ex rel. Michael I. Levine, M.D. v.
                        Vascular Access Centers, L.P., et al.
                        No. 12 Civ. 5103 (LGS)

Dear Judge Schofield:

       We write, pursuant to this Court’s Order issued February 20, 2019 [ECF 90], to update
the Court as to the status of this matter.

       On January 7, 2019, Plaintiff sent a Rule 4 Notice of a Lawsuit and Request to Waive
Service of Summons to each defendant by U.S. Mail, certified, return receipt: five were returned
as undeliverable for various reasons; nine were delivered; and two are noted as ‘in transit’ on the
USPS tracking site

       Of those defendants who were served, seven have responded with signed Waivers of
Service: Beth Israel Medical Center; Edward Y. Skolnick, M.D.; New York University School of
Medicine; Langone Medical Center; American Access Care, LLC; Fresenius Medical Care
Holdings, Inc.; and Gregg Miller, M.D.

      On February 13, 2019, Plaintiff dismissed Defendant Allen Wiesenfeld, M.D. [ECF 89].
The United States has confirmed to us that it does not oppose this dismissal.

        Pursuant to your Honor’s Individual Rules and Procedures (B.2, Requests for
Adjournments and Extensions of Time), to request that the Court adjourn the February 26, 2019
pretrial conference [Order, ECF 67]:

        (1) The original due date, the date sought to be extended and the new date the party
now seeks: As set out above, not all defendants have responded to the request to waive service,
and five have not yet been served with the request. Dr. Levine therefore respectfully requests
that the Court adjourn the pretrial conference for thirty days to allow time for service of the
summons on the non-responding defendants and for their answer / response.

    201 INTERNATIONAL CIRCLE, SUITE 250 | BALTIMORE, MARYLAND 21030 | WWW.SIMMSSHOWERS.COM |
                                OFFICES ALSO IN LEESBURG, VIRGINIA
         Case 1:12-cv-05103-LGS Document 91 Filed 02/20/19 Page 2 of 2




Hon. Lorna G. Schofield
February 20, 2019
Page Two

       (2) The number of previous requests for adjournment or extension of time: One.

       (3) Whether these previous requests were granted or denied: The previous request
was granted on January 2, 2019 [ECF 67].

       (4) Whether the adversary consents, and if not, the reasons given by the adversary
for refusing to consent: The majority of the defendants have not received the summons and
complaint, and seven have waived service but not yet appeared, so there are no adversaries,
appearing by counsel or pro se, to consent or refuse consent.

       Thank you for considering this request.

                                                  Respectfully Submitted,




                                                  J. Stephen Simms
